 

EXHIBIT 10.1

 

CONFORMED COPY

 

 

AGREEMENT AND GENERAL RELEASE

 

 

 

Affinion Group, Inc., a Delaware corporation ("Affinion"), Affinion Group
Holdings, Inc., a Delaware corporation ("Holdings," and together with Affinion,
the “Company”), and Sloane Levy (hereinafter collectively with her heirs,
executors, administrators, successors and assigns, "EMPLOYEE") mutually desire
to enter into this Agreement and General Release, effective as of June 30, 2016,
and agree that:

 

EMPLOYEE is a party to an Employment Agreement, dated as of January 14, 2011 (as
amended, the "Employment Agreement"), with Affinion and Holdings, pursuant to
which EMPLOYEE most recently served as Chief Administrative Officer and
President, Legacy Membership and Package, of the Company;

 

EMPLOYEE’s employment with the Company will terminate effective June 30, 2016;

 

EMPLOYEE understands that this Agreement and General Release is executed for the
benefit of Affinion and Holdings (and each of the affiliates, subsidiaries,
successors and assigns of Affinion and Holdings, as well as each of the
directors, officers, employees and agents of Affinion and Holdings and each such
other entity) and that it is enforceable by either Affinion or Holdings (along
with their respective successors and assigns) individually or collectively;

 

The terms of this Agreement and General Release are the products of mutual
negotiation and compromise between the parties hereto;

The meaning, effect and terms of this Agreement and General Release have been
fully explained to EMPLOYEE;

EMPLOYEE is hereby advised, in writing, by the Company that she should consult
with an attorney prior to executing this Agreement and General Release;

 

EMPLOYEE is being afforded at least forty-five (45) days to consider the meaning
and effect of this Agreement and General Release; provided, however pursuant to
Section 4(d) of the Employment Agreement, if EMPLOYEE should fail to execute
this Agreement and General Release within sixty (60) days following the
Separation Date, as defined below, the Company shall not have any obligation to
provide the payments set forth in Section 2 of this Agreement and General
Release;

 

EMPLOYEE understands that she may revoke this Agreement and General Release for
a period of seven (7) calendar days following the day she executes this
Agreement and General Release and this Agreement and General Release shall not
become effective or enforceable until the revocation period has expired, and no
revocation has occurred. Any revocation within this period must be submitted, in
writing, to the Company and state, "I hereby revoke my acceptance of your
Agreement and General Release." Said revocation must be personally delivered to
the Company or its designee, or mailed to the Company and postmarked within
seven (7) calendar days of execution of this Agreement and General Release; and

--------------------------------------------------------------------------------

 

 

 

EMPLOYEE has carefully considered other alternatives to executing this Agreement
and General Release.

 

NOW, THEREFORE, the parties hereto, for the full and sufficient consideration
set forth below, agree as follows:

1.EMPLOYEE's last date of employment with the Company is June 30, 2016 (the
"Separation Date"). EMPLOYEE hereby agrees that EMPLOYEE hereby resigns from all
positions in which Employee was an officer or director of Affinion, Holdings, or
any of their subsidiaries or other businesses, without any further action
necessary, effective as of the Separation Date.   As of the Separation Date,
EMPLOYEE's salary will cease, and any entitlement EMPLOYEE has or might have
under a Company provided benefit plan, program or practice will terminate,
except as required by federal or state law, or as otherwise described below.

 

 

a.

Salary – On or before July 1, 2016, the Company will pay EMPLOYEE all earned but
unpaid base salary, less applicable withholding taxes, up to and through the
Separation Date.

 

 

b.

Benefits – The Company shall continue coverage of health care only for EMPLOYEE
and covered dependents through June 30, 2016, at which point EMPLOYEE will have
the option to continue coverage under COBRA.

2.In consideration for the execution by EMPLOYEE of this Agreement and General
Release and her compliance with the promises made herein, the parties agree as
follows:

 

 

a.

Severance Pay – The Company shall pay EMPLOYEE consideration in the amount of
Eight Hundred Twenty Thousand Dollars ($820,000.00), subject to applicable
taxes, withholding and deductions, which will be paid in equal installments in
accordance with the Company’s regularly scheduled payroll cycle over an 18 month
period.

 

 

b.

Outplacement – The Company shall provide EMPLOYEE with six (6) months of
outplacement support services at a cost of up to $20,000.

3.Full Release. For the consideration set forth in the Employment Agreement, for
other fair and valuable consideration therefor and the consideration set forth
in section 2 hereof, EMPLOYEE, for herself, her heirs, executors,
administrators, successors and assigns (hereinafter collectively referred to as
the “Releasors”), hereby fully releases and discharges the Company, its parents,
subsidiaries, affiliates, insurers, successors, and assigns, and their
respective officers, directors, officers, employees, and agents (all such
persons, firms, corporations and entities being deemed beneficiaries hereof and
are referred to herein as the “Company Entities”) from any and all actions,
causes of action, claims, obligations, costs, losses, liabilities, damages and
demands of whatsoever character, whether or not known, suspected or claimed,
which the Releasors have, from the beginning of time through the date of this
Agreement and General Release, against the Company Entities arising out of or in
any way related to EMPLOYEE’s employment or termination of her employment;
provided, however, that this shall not be a release with respect to EMPLOYEE’s
right to indemnification and directors’ and officers’ insurance as provided in
Section 9 of the Employment Agreement.

 

--------------------------------------------------------------------------------

 

 

4.Waiver of Rights Under Other Statutes. EMPLOYEE understands that this
Agreement and General Release waives all claims and rights EMPLOYEE may have
under certain federal, state and local statutory and regulatory laws, as each
may be amended from time to time, including but not limited to, the Age
Discrimination in Employment Act (including the Older Workers Benefit Protection
Act) (“ADEA”), Title VII of the Civil Rights Act; the Employee Retirement Income
Security Act of 1974; the Equal Pay Act; the Rehabilitation Act of 1973; the
Americans with Disabilities Act; the Worker Adjustment and Retraining
Notification Act; the Connecticut Fair Employment Practices Act; and all other
statutes, regulations, common law, and other laws in any and all jurisdictions
(including, but not limited to, Connecticut) that in any way relate to
EMPLOYEE’s employment or the termination of her employment.  

5.Informed and Voluntary Signature. No promise or inducement has been made other
than those set forth in this Agreement and General Release. This Agreement and
General Release is executed by EMPLOYEE without reliance on any representation
by Affinion, Holdings or any of their agents. EMPLOYEE states that that she is
fully competent to manage her business affairs and understands that she may be
waiving legal rights by signing this Agreement and General Release. EMPLOYEE
hereby acknowledges that she has carefully read this Agreement and General
Release and has had the opportunity to thoroughly discuss the terms of this
Agreement and General Release with legal counsel of her choosing. EMPLOYEE
hereby acknowledges that she fully understands the terms of this Agreement and
General Release and its final and binding effect and that she affixes her
signature hereto voluntarily and of her own free will.

6.Waiver of Rights Under the Age Discrimination Act. EMPLOYEE understands that
this Agreement and General Release, and the release contained herein, waives all
of her claims and rights under the ADEA. The waiver of EMPLOYEE’s rights under
the ADEA does not extend to claims or rights that might arise after the date
this Agreement and General Release is executed. The monies to be paid to
EMPLOYEE are in addition to any sums to which EMPLOYEE would be entitled without
signing this Agreement and General Release. For a period of seven (7) days
following execution of this Agreement and General Release, EMPLOYEE may revoke
the terms of this Agreement and General Release by a written document received
by the General Counsel of the Company no later than 11:59 p.m. of the seventh
day following EMPLOYEE’s execution of this Agreement and General Release. This
Agreement and General Release will not be effective until said revocation period
has expired. EMPLOYEE acknowledges that she has been given up to forty-five (45)
days to decide whether to sign this Agreement and General Release. EMPLOYEE has
been advised to consult with an attorney prior to executing this Agreement and
General Release and has been given a full and fair opportunity to do so.

7.Miscellaneous.

(a) This Agreement and General Release shall be governed in all respects by the
laws of the State of Connecticut without regard to the principles of conflict of
law.

(b) In the event that any one or more of the provisions of this Agreement and
General Release is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired thereby. Moreover, if any one or more of the provisions
contained in this Agreement and General Release is held to be excessively broad
as to duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

(c) This Agreement and General Release may be executed in two or more
counterparts,

 

--------------------------------------------------------------------------------

 

 

each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(d) The paragraph headings used in this Agreement and General Release are
included solely for convenience and shall not affect or be used in connection
with the interpretation of this Agreement and General Release.

(e) This Agreement and General Release (together with the letter, dated May 2,
2016, from the Company’s Chief Executive Officer, Todd Siegel, to EMPLOYEE)
represents the entire agreement between the parties with respect to the subject
matter hereof and may not be amended except in a writing signed by the Company,
Holdings, and EMPLOYEE; provided, however, that Sections 5, 6, 7, 8, 9 and 10 of
the Employment Agreement shall survive until the expiration of the applicable
time periods set forth therein. If any dispute should arise under this Agreement
and General Release, it shall be settled in accordance with the terms of the
Employment Agreement.

(f) This Agreement and General Release shall be binding on the executors, heirs,
administrators, successors and assigns of EMPLOYEE and the successors and
assigns of Company and Holdings and shall inure to the benefit of the respective
executors, heirs, administrators, successors and assigns of the Company Entities
and the Releasors.

 

[Signature page follows]

 

 




 

--------------------------------------------------------------------------------

 

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement and General
Release on this 5th day of July, 2016

 

 

Dated: July 5, 2016

 

AFFINION GROUP HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ James C. Daly, Jr.

 

 

 

 

Name:

James C. Daly, Jr.

 

 

 

 

Title:

Executive Vice President and Chief

Human Resources Officer

 

 

 

Dated: July 5, 2016

 

AFFINION GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ Brian J. Fisher

 

 

 

 

Name:

Brian J. Fisher

 

 

 

 

Title:

Executive Vice President and General

Counsel

 

 

 

Dated: July 5, 2016

 

By:

/s/ Sloane Levy

 

 

 

 

 

Sloane Levy

 

 

 